Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 remain pending in the application under prosecution and have been re-examined.
In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. 
based on different criteria to perform a first wear-levelling operation based on the information enqueued in the first queue and a second wear- levelling operation based on the information enqueued in the second queue. 
Please note that LAI teaches priority based data movement to execute garbage collection requests serviced in every other turn of the prioritized schedule, and handled in round robin order with other types of requests where the scheduler service either the data relocation requests from the data relocation command queue or the wear level requests from the wear level command queue in the alternating turns of the prioritized schedule (Par. 0052; Par. 0058). Clearly LAI teaches data queue of different criteria, data relocation command queue and wear level command queue. LAI teaches scheduler to initiate scheduling algorithm by first scanning the garbage collection command queue to issue a sequence of garbage collection read commands, and then scan the wear level command queue to identify wear level requests to then issue wear level read command (Par. 0058). Clearly LAI prioritizes one queue type over the other queue commands, the garbage collection queue over the wear level command queue.
Olcay teaches performing first wear-levelling operation based on information enqueued in a first queue and a second wear- levelling operation based on the information enqueued in a second queue in accordance with separate schedule. Olcay teaches assigning a first level queue command category to commands with a first schedule and assigning a second level queue command category to command in a second according to a second schedule (See Abstract; Par. 
In view of the above remarks, the rejection and maintained and repeated below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0341413 (LAI et al) in view of US 2016/0291866 (OLCAY et al).

(data storage device that provides priority-based internal data movement); and a controller configured to: detect one or more source memory blocks among the memory blocks (controller to process requests  associated with one of a plurality of internal data movement command types corresponding to garbage collection, data relocation, or wear leveling) [Abstract; Par. 0004-0008; Par. 0021-0023]; enqueue information of each the source memory blocks into one among first and second queues based on different criteria (the controller communicatively coupled to volatile memory and to non-volatile memory circuits, where the controller is configured to queue requests in a plurality of queues in the volatile memory according to data relocation command queue and wear level command queue) [Abstract; Par. 0052; Par. 0058; Par. 0004-0008; Par. 0021-0023]; and control the memory device to perform first and second wear- levelling operations based on the information enqueued in the first and second queues, respectively (the controller to perform wear leveling requests and data relocation requests issued to the data storage device based on a prioritization of the plurality wear leveling requests and data relocation requests, the priority-based internal data movement featuring a scheduler communicably coupled to the plurality of queues and configured to identify a turn among the plurality of internal data movement command types based on a prioritization of the plurality of internal data movement command types) [Abstract; Par. 0004-0008; Par. 0021-0023]. LAI fails to specifically teach the controller to set two wear-leveling operation queues, the second wear- levelling operation with higher priority than the first wear-levelling operation. However, OLCAY teaches controller for a non-volatile storage device to process 

With respect to claim 2, LAI and OLCAY, combined, teach the memory system, wherein the controller is configured to control the memory device to perform the second wear- levelling operation with higher operating rate than the first wear- levelling operation (OLCAY teaches performing wear-level operation from the plurality of first-level queues according to a first schedule and performing wear-level operation from the plurality of second-level queues according to a second schedule) [Par. 0004-0005; Par. 0041-0043; Par. 0030-0031].

With respect to claim 3, LAI and OLCAY, combined, teach the memory system, wherein the controller is configured to trigger the second wear-levelling operation with higher trigger (OLCAY teaches performing wear-level operation from the plurality of first-level queues according to a first schedule and performing wear-level operation from the plurality of second-level queues according to a second schedule) [Par. 0004-0005; Par. 0041-0043; Par. 0030-0031].

With respect to claim 4, LAI and OLCAY, combined, teach the memory system, wherein the controller is configured to detect first memory blocks having an erase count greater than a first threshold value, as the source memory blocks (LAI teaches wear level engine to move data from a block with a relative low erase count to another block with a relatively high erase count) [Par. 0044; Par. 0046; Par. 0019-0020].

With respect to claim 5, LAI and OLCAY, combined, teach the memory system, wherein the controller is configured to enqueue information of the first memory blocks having an erase count offset greater than a second threshold value into the second queue (LAI teaches wear level engine to move data from a block with a relative low erase count to another block with a relatively high erase count) [Par. 0019-0020; Par. 0044; Par. 0046].

With respect to claim 6, LAI and OLCAY, combined, teach the memory system, wherein the controller is configured to detect second memory blocks having a read reclaim count greater than a third threshold value, as the source memory blocks (LAI teaches wear level engine to move data from a block with a relative low erase count to another block with a relatively high erase count) [Par. 0019-0020; Par. 0044; Par. 0046].

With respect to claim 7, LAI and OLCAY, combined, teach the memory system, wherein the controller is configured to enqueue information of the second memory blocks into the second queue (OLCAY teaches storing the selected commands among a plurality of second-level queues and perform wear-leveling according to respective schedule) [Par. 0004-0005; Par. 00410042].

With respect to claim 8, LAI and OLCAY, combined, teach the memory system, wherein, when the first wear- levelling operation is triggered while a non-wear-levelling operation is being performed, the controller is configured to suspend the on-going non-wear-levelling operation (OLCAY teaches system to maintain various command queues in system memory such as submission queues and completion queues) [Par. 0012-0013; Par. 0004-0005].

With respect to claim 9, LAI and OLCAY, combined, teach the memory system, wherein, when the second wear-levelling operation is triggered while the non-wear-levelling operation is being performed, the controller is configured to control the memory device to perform the second wear-levelling operation after the on-going non-wear-levelling operation is completed (OLCAY teaches performing wear-level operation from the plurality of first-level queues according to a first schedule and performing wear-level operation from the plurality of second-level queues according to a second schedule; maintaining various command queues in system memory such as submission queues and completion queues) [Par. 0004-0005; Par. 0041-0043; Par. 0030-0031.

With respect to claim 10, LAI and OLCAY, combined, teach the memory system, wherein the controller is configured to control the memory device to perform the first and second wear-levelling operation by moving data stored in the source memory blocks into one or more target memory blocks, wherein the controller is configured to detect third blocks having the smallest erase count among the plurality of the memory blocks (LAI teaches wear level engine to move data in block-sized flash memory unit, i.e., erased in larger units of blocks, erased from blocks with smaller erase counts to blocks with higher erase counts) [Par. 0019-0020; Par. 0044; Par. 0046].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0073295 (LEE) teaching  (schedules controller: performing a foreground operation and a background operation onto the memory blocks, checking priorities and weights for the foreground operation and the background operation, queues corresponding to the foreground operation and the background operation based on the priorities and the weights, allocating regions corresponding to the scheduled queues to the first memory, and performing the foreground operation and the background operation.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136